Citation Nr: 1303048	
Decision Date: 01/30/13    Archive Date: 02/05/13

DOCKET NO.  09-50 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an effective date earlier than August 20, 2007, for a 40 percent rating for right hemiparesis from motor neuron weakness of the right upper extremity as a residual of a cerebrovascular accident (i.e., stroke).

2.  Entitlement to an effective date earlier than August 20, 2007, for a 40 percent rating for right hemiparesis from motor neuron weakness with moderate muscle atrophy of the right lower extremity, also a residual of the cerebrovascular accident.




ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel



INTRODUCTION

The Veteran had active military service from August 1969 to April 1971.

This appeal to the Board of Veterans' Appeals (Board) is from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) assigning a 40 percent disability rating for right hemiparesis from motor neuron weakness of the right upper extremity as a residual of a cerebrovascular accident (CVA), retroactively effective from August 20, 2007.  In that same decision, the RO also assigned a 40 percent disability rating for right hemiparesis from motor neuron weakness with moderate muscle atrophy of the right lower extremity, also as a residual of the CVA and also retroactively effective from August 20, 2007.  The Veteran wants an earlier effective date for these ratings.

In his December 2009 substantive appeal (on VA Form 9), he raised the additional issue of entitlement to an effective date earlier than July 8, 2002, for the grant of service connection for the residuals of his CVA.  Although raised, this issue has not been adjudicated by the RO as the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction to consider this additional claim, so is referring it to the RO for appropriate development and consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO in the first instance).

The Veteran has had a total disability rating based on individual unemployability (TDIU) effectively since August 20, 2007, the same date as the 40 percent ratings at issue in this appeal.  So he already has been found unemployable (meaning incapable of obtaining and maintaining substantially gainful employment) since that date on account of his service-connected disabilities, so when considering all of them in combination, not just these in particular.  See 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2012).



FINDINGS OF FACT

1.  The Veteran is right-hand dominant.

2.  On July 8, 2002, he filed his initial claim of entitlement to service connection for residuals of a CVA.

3.  Throughout the pendency of his appeal, the hemiparesis of his right upper extremity, a CVA residual, has been manifested by moderate neurologic deficit, including muscular strength of 4/5 and motor neuron weakness.

4.  Also throughout the pendency of his appeal, the hemiparesis of his right lower extremity, another residual of his CVA, has been manifested by moderately-severe neurologic deficit, including muscular strength ranging from 2/5 to 4/5, a noticeable limp, positive Babinski sign, gradual wasting of muscle (hence, atrophy), and motor neuron weakness.  


CONCLUSIONS OF LAW

1.  The criteria are met for an earlier effective date of July 8, 2002, for the 40 percent rating for the right hemiparesis from the motor neuron weakness of the right upper extremity as a residual of the CVA.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.115, 3.159, 3.160, 3.400, 3.385, 4.124a, Diagnostic Code 8510 (2012).

2.  The criteria also are met for an earlier effective date of  July 8, 2002, for the 40 percent rating for the right hemiparesis from the motor neuron weakness with moderate muscle atrophy of the right lower extremity as a residual of the CVA.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.115, 3.159, 3.160, 3.400, 3.385, 4.124a, Diagnostic Code 8520 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA enhanced VA's duty to notify a claimant regarding the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The VCAA also redefined VA's obligations with respect to the duty to assist the claimant with the claim.  Id.  And, here, VA has satisfied these obligations.

VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim, including apprising him of whose specific responsibility, his or VA's, it is for obtaining this supporting evidence.  38 U.S.C.A. §§ 5102, 5103; Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  Letters dated in October 2004, December 2005, March 2006, and January 2009 provided this notice.  38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

The disability rating and effective date elements are the "downstream" elements of a claim when it arose in the initial context of the Veteran trying to establish his underlying entitlement to service connection for the claimed disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  So, ideally, the notice provided should address all elements of the claim, including this "downstream" effective date element.  See Huston v. Principi, 17 Vet. App. 195 (2003).

Also, ideally, VCAA notice should precede the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it did not, or the notice provided was inadequate or incomplete, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated, rather preserved, and the Veteran is given ample opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has made clear that VCAA notice errors, even if shown to have occurred, are not presumptively prejudicial, rather, must be determined on a case-by-case basis, and that, as the pleading party attacking the agency's decision, the Veteran, not VA, bears this burden of proof of establishing there is a VCAA notice error, such as in timing or content, but, moreover, above and beyond that, showing how the error is unduly prejudicial, meaning outcome determinative of his claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA has met these duties in this instance.  There is no issue as to providing an appropriate application form or completeness of the application.  Letters satisfying the notice requirements of 38 C.F.R. § 3.159 (b)(1) were sent to the Veteran in October 2004 and December 2005.  In addition, the March 2006 letter also informed him of how VA determines disability ratings and effective dates, as required by Dingess.  At the time these letters were sent, he was trying to establish his entitlement to service connection for the residuals of his CVA.  Thus, these letters informed him of the evidence required to substantiate his underlying service-connection claim and of his and VA's respective responsibilities in obtaining this necessary supporting evidence.  Although those letters were sent after the December 2002 rating action wherein the RO denied his original claim for service connection for residuals of CVA, his claim since has been readjudicated in a March 2006 SSOC, so since providing all required notice.  See again Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004); Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006).

After service connection was granted for the residuals of his CVA and the 40 percent ratings at issue assigned retroactively effective from August 20, 2007, he disagreed with this effective date for these 40 percent ratings and filed a timely appeal.  Thus, his appeal concerns a "downstream" issue.  In Dingess, supra, and Goodwin v. Peake, 22 Vet. App. 128 (2008), the Court held that in cases, as here, where service connection has been granted and an initial disability rating and effective date assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the initial intended purpose of the notice has been served.  See also VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Instead of providing additional VCAA notice in this situation concerning a "downstream" issue, such as the disability rating or effective date assigned, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue an SOC if the disagreement is not resolved.  This has been done; the Veteran has received an SOC in which the RO discussed the downstream effective date element of these claims, including citation to the applicable statutes and regulations and containing a discussion of the reasons and bases for not assigning an earlier effective date.  In addition, in January 2009, the RO sent him a letter that was specific to his earlier effective date claims.  Thus, he has received all required VCAA notice.  Moreover, he has not made any such pleading or allegation of inadequate notice.  And, to reiterate, as the pleading party, he, not VA, has this evidentiary burden of proof of showing there is a VCAA notice error in timing or content and, above and beyond this, that the error is unduly prejudicial, meaning outcome determinative of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

There also is no indication that any additional action is needed to comply with the duty to assist him with his claims.  VA and private medical records relevant to his earlier effective date claims are in the file.  All records he identified as relating to these claims have been obtained, to the extent possible.  Significantly, he has not alleged that there are any outstanding medical records probative of his claims that still need to be obtained.  In addition, he was provided VA examinations in October 2002, December 2004, August 2005, and August 2007, the reports of which are of record.  When VA undertakes to provide a VA examination or obtain a VA opinion, even if not statutorily obligated to, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).


As explained below, the Board finds that the VA opinions obtained in this case are sufficient as they are predicated on consideration of the VA medical records in the Veteran's claims file, as well as examination findings.  They also consider his personal lay statements, including recounting the history of his disability, and provide a rationale for the opinions stated, relying on and citing to the records reviewed and considered.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  See also Chotta v. Peake, 22 Vet. App. 80, 84-85 (2008) ( holding that, in claims for earlier effective dates, VA may need to obtain a "retrospective medical opinion" to determine the severity of a disability years prior).

Consequently, and especially recognizing that the Board is granting, rather than denying, these claims, the Board finds that all necessary development of these downstream effective date claims has been accomplished, and therefore appellate review of these claims may proceed without prejudicing the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Factual Background

On July 8, 2002, the Veteran filed a claim of entitlement to service connection for a stroke as secondary to his Type II Diabetes Mellitus.

In October 2002, he had a VA examination in response to that claim.  The examiner noted that, in 1998, the Veteran had had a stroke.  The pertinent diagnosis was Type II Diabetes Mellitus.  

In a December 2002 rating action, the RO granted service connection for the Type II Diabetes Mellitus as presumptively associated with herbicide exposure, with an effective date of July 8, 2002, coinciding with the receipt of this claim.  In that same rating action, the RO denied the Veteran's claim for service connection for the stroke (CVA).  He appealed the decision concerning this claim, however.

In December 2004, he had two additional VA examinations.  During the first, the examiner stated that, in June 1998, the Veteran had suffered a stroke with consequent right hemiplegia (right-side paralysis).  He had residual weakness of his right upper extremity and right lower extremity and walked with a slight limp due to muscular weakness of his right lower extremity.  The physical examination showed he walked with a limp, favoring this side.  The pertinent diagnosis was old CVA with residual right hemiparesis.

During the second VA examination, the examiner stated that due to the Veteran's June 1998 stroke he had residual weakness with functional loss.  The physical examination showed there was 4+/5 profound weakness in the right upper and lower extremities, with hyper-reflexia noted at 3+/5, which was spontaneous.  The diagnostic impression was status post stroke.

In June 2005, the RO received private medical records from the University of Texas Hospital.  The records show that, in June 1998, the Veteran was treated for a CVA with right hemiparesis.  

In August 2005, the Veteran had another VA examination.  The examiner stated that when the Veteran suffered the stroke in June 1998, he had right hemiparesis, right facial weakness, and expressive dysphasia.  Since then, he had improved considerably.  His speech was then currently normal and he no longer had right facial weakness.  But he had residual weakness of his right upper and right lower extremities, more marked in his right lower extremity.  He walked with a slight limp, favoring this side.

The objective physical examination confirmed he walked with an upright posture but had a slight limp due to muscular weakness in his right lower extremity resulting from the previous stroke.  He did not have facial weakness on the right or left side of his face.  He had upper motor neuron weakness of the right upper and lower extremities, more marked in the right lower extremity.  Muscular strength was 4/5 in the right upper extremity and 3/5 in the right lower extremity.  There was no wasting of muscles.  Muscle tone was slightly increased in the right lower extremity.  There were no contractures and there was no sensory loss.  Deep tendon reflexes were 3+ in the right upper and lower extremities.  Babinski sign was positive on the right side.  There was no evidence of cerebellar dysfunction.  The pertinent diagnosis was history of CVA in 1998 with residual right hemiparesis.

In a December 2006 decision, on appeal, the Board granted service connection for the residuals of the stroke as secondary to service-connected Type II Diabetes.  Pursuant to the Board's decision, the RO, in a subsequent July 2007 rating action, implemented that grant of service connection for the residuals of the CVA.  The RO assigned a 10 percent disability rating under Diagnostic Code 8009, retroactively effective from July 8, 2002, the date of receipt of the claim for the service-connected residuals of the CVA.

On August 20, 2007, the Veteran had two additional VA examinations.  During the first, the examiner stated that since the Veteran's 1998 stroke he had experienced weakness of his right upper and lower extremities.  He did not have any sensory disturbances in any of his extremities.  Specifically, he did not have dysesthesias, paresthesias, or any other sensory abnormality.

The physical examination showed his cranial nerves were all intact.  There was no sensory loss in any of his extremities.  There was no loss of superficial sensations of touch, pain, temperature or of deep sensation or vibration or proprioception in any of the extremities.  He had right hemiparesis with upper motor neuron weakness, however, more pronounced in his right lower extremity as compared to his right upper extremity.  There was wasting of muscle of his right lower extremity.  There was hypertonia of the muscles of his right upper and lower extremities, although this hypertonia was more marked in his right lower extremity.  Deep tendon reflexes were hyperactive in his right upper and lower extremities, especially in his right lower extremity.  Babinski sign was positive on the right side, as well.  There was no evidence of cerebellar dysfunction.  There was no evidence of disease of peripheral nerves.  The diagnosis was residuals of CVA with right hemiparesis.

During the second VA examination, the examiner stated that in June 1998 the Veteran had suffered a CVA with right hemiparesis, right facial weakness, and expressive dysphasia.  His right facial weakness resolved within a couple of weeks.  His speech returned to normal after speech therapy.  With physical therapy and occupational therapy for a period of one year after the CVA, there was improvement in function in his upper and lower extremities.  Improvement was much more marked in his right upper extremity as compared to his right lower extremity.  Improvement in function was sustained for a period of two years.  Subsequently, there was gradual decline of function in his right upper and lower extremities, but the decline was much more pronounced in his right lower extremity.  Over the years, there had been marked wasting and weakness of muscles of his right lower extremity.  He still walked without assistance.  However, he walked with a limp.  His gait was unsteady and he tended to drag his right lower extremity when he walked.  He could walk up to 200 yards before he had to stop due to fatigue and weakness in his right lower extremity.  He was right-handed.  He was unable to lift and carry more than 20 pounds for more than 20 yards.  There was no tingling, numbness, or any other sensory disturbance in his upper or lower extremities.  He had worked as a postal clerk and had retired four years earlier because of lack of energy and easy fatigability.

The physical examination revealed his speech was normal.  Cranial nerves were all intact.  His gait was unsteady and he walked with a limp and tended to keep weight off his right lower extremity.  He was unable to do tandem walking or walk on his heels or toes.  Examination of his right upper extremity showed there was no wasting of muscles and muscular strength was 4/5.  There was moderate wasting of muscle in his right lower extremity and muscular strength was 2/5.  It was markedly diminished compared to the muscular strength in his right upper extremity.  Muscle tone was normal in his right upper extremity.  Muscular tone was slightly increased in his right lower extremity.  There were no contractures in any of his extremities.  There was no abnormality of joints in any of the extremities.  Range of motion of the joints was normal.  Deep tendon reflexes were 3+ in the right upper extremities and 4+ in the right lower extremities.  Babinski sign was positive on the right side.  He had upper motor neuron weakness of the right upper and lower extremities.  Upper motor neuron weakness was more marked in the right lower extremity.  There was no evidence of cerebellar dysfunction and there was no facial weakness.  The diagnosis was CVA with right hemiparesis.

In a November 2007 rating action, the RO assigned a 40 percent disability rating under Diagnostic Code 8045-8510 for the right hemiparesis related to motor neuron weakness of the right upper extremity, as a residual of the CVA, effective from August 20, 2007.  In that same rating action, the RO also assigned a 40 percent disability rating under Diagnostic Code 8045-8520 for the right hemiparesis related to motor neuron weakness with moderate muscle atrophy of the right lower extremity, also a residual of the CVA and also effective from August 20, 2007.

This appeal for an earlier effective date for these ratings ensued.

III.  Analysis

As cause or justification for assigning an earlier effective date for these ratings, the Veteran argues that his right-sided hemiparesis of his upper and lower extremities, as residuals or complications of his CVA, was as severe when he initially filed his claim on July 8, 2002, as it was on August 20, 2007.

The RO reportedly assigned an effective date of August 20, 2007, because that was the date of his VA compensation examination and first suggestion of moderate hemiparesis of his right upper extremity under Diagnostic Code 8510 and moderately-severe hemiparesis of his right lower extremity under Diagnostic Code 8520.  However, he maintains that his hemiparesis has remained the same or virtually so since he originally filed his claim on July 8, 2002.  Because the Board finds that he was indeed entitled to higher ratings as of that earlier date, these claims for an earlier effective date are being granted.

Generally, and except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation (DIC) based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Importantly, 38 U.S.C.A. § 5110(b)(1) and 38 C.F.R. § 3.400(b)(2) provide that, if a claim for disability compensation, i.e., service connection, is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose, whichever is later.  Thus, if the Veteran did not file a claim for the disability at issue within one year of his discharge from service, the earliest possible effective date he may receive is when he eventually filed a claim.

The provisions of 38 U.S.C.A. § 5110 refer to the date an "application" is received.  And "date of receipt" means the date on which a claim, information or evidence was received by VA.  38 C.F.R. § 3.1(r).  While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  See also Rodriguez v. West, 189 F.3d. 1352 (Fed. Cir. 1999), cert. denied, 529 U.S. 1004 (2000).  The benefit sought must be identified, but need not be specific.  See Stewart v. Brown, 10 Vet. App. 15, 18 (1997); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).

Additionally, under 38 C.F.R. § 3.155(a), the Veteran or a representative of the Veteran may file an informal claim by communicating an intent to apply for one or more VA benefits.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.

The appropriate rating for a CVA is addressed in 38 C.F.R. § 4.124a, Diagnostic Code 8009.  Under Diagnostic Code 8009, the vascular condition will be rated as 100-percent disabling for a period of 6 months and, thereafter, will be rated according to the residuals with a minimum rating of 10 percent.  38 C.F.R. § 4.124a, Diagnostic Code 8009.

Disability resulting from hemorrhage of the vessels of the brain and other neurological conditions and their residuals may be rated from 10 to 100 percent in proportion to the impairment of motor, sensory or mental function.  VA is to consider especially psychotic manifestations, complete or partial loss of use of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, tremors, visceral manifestations, etc., referring to the appropriate bodily system of the schedule.  With partial loss of use of one or more extremities from neurological lesions, VA is to rate by comparison with the mild, moderate, severe or complete paralysis of the peripheral nerves.  38 C.F.R. § 4.124a, Diagnostic Code 8009.

Under the criteria of Diagnostic Code 8009, the Veteran's CVA disability would have been rated at 100 percent for six months, and then at a minimum of 10 percent. He had his CVA in June 1998, which was approximately four years prior to filing his initial claim in July 2002 for service connection for residuals of it.  Thus, the eventual grant of service connection is effective from the date of receipt of his original claim in July 2002, which was well more than six months after his stroke.  Therefore, the assignment of a 100 percent rating would not be warranted.  However, Diagnostic Code 8009 provides that following six months, the residuals of a transient ischemic attack (TIA) are to be rated according to the residuals with a minimum rating of 10 percent.  38 C.F.R. § 4.124a, Diagnostic Code 8009.  Here, the RO initially assigned a minimum rating of 10 percent under Diagnostic Code 8009 from July 8, 2002 to August 19, 2007.  Based on the findings from the Veteran's VA examination on August 20, 2007, the RO concluded that a separate 40 rating was warranted for right hemiparesis related to motor neuron weakness of the right upper extremity, residual of CVA, under Diagnostic Codes 8045-8510, effective from August 20, 2007.  The RO also concluded that a separate 40 percent rating was warranted for right hemiparesis related to motor neuron weakness with moderate muscle atrophy of the right lower extremity, residual of CVA, under Diagnostic Codes 8045-8520, also effective from August 20, 2007.


The Board recognizes that the regulations pertaining to Diagnostic Code 8045 were amended in September 2008.  73 Fed. Reg. 54,693-706 (Sept. 23, 2008).  These new rating criteria were made effective on October 23, 2008, and apply to "all applications for benefits received by VA on or after October 23, 2008."  Id., at 54,693.

A Veteran whose residuals were rated under the prior version of 38 C.F.R. § 4.124a, Code 8045, may request review under the new criteria regardless of whether the disability has worsened.  Id.  However, since the Veteran's appeal stems from his disagreement with a November 2007 rating decision and he has not requested review under the revised criteria, the regulatory change is not applicable and, therefore, will not be addressed.

Under the former Diagnostic Code 8045, purely neurological disabilities such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc., following trauma to the brain, were to be rated under the diagnostic codes specifically dealing with such disabilities, with citation of a hyphenated diagnostic code (e.g., 8045-8207).  Purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, would be rated 10 percent and no more under Diagnostic Code 9304.

In this case, the RO determined the Veteran's CVA residuals most closely approximated paralysis of the radicular groups, Diagnostic Code 8510 for hemiparesis of the right upper extremity and Diagnostic Code 8520 for hemiparesis of the right lower extremity

Diagnostic Code 8510 provides the rating criteria for paralysis of the upper radicular group (5th and 6th cervicals), and therefore, neuritis and neuralgia of that nerve.  38 U.S.C.A. § 4.124a, Diagnostic Code 8510 (2012).  Complete paralysis of the upper radicular group, which is rated as 70 and 60 percent disabling for the major and minor sides, respectively, contemplates all shoulder and elbow movements lost or severely affected, hand and wrist movements not affected.  Id. 

For incomplete paralysis of major/minor sides, a disability rating of 20/20, 40/30, or 50/40 percent is assignable for mild, moderate, or severe symptoms, respectively.  Id.  Diagnostic Code 8610 refers to neuritis and Diagnostic Code 8710 refers to neuralgia, of the upper radicular group.

With respect to Diagnostic Code 8520, this Diagnostic Code provides the rating criteria for paralysis of the sciatic nerve, and therefore neuritis and neuralgia of that nerve.  38 U.S.C.A. § 4.124a, Diagnostic Code 8520.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Id.  Ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  Id.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  Id.  Diagnostic Code 8620 refers to neuritis of the sciatic nerve while Diagnostic Code 8720 refers to neuralgia of the sciatic nerve.

These descriptive words "mild," "moderate," "moderately severe" and "severe" are not expressly defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6 (2012).

On July 8, 2002, the Veteran filed his initial claim for service connection for the residuals of his CVA.  Thus, that is the date the RO received his claim for this consequent disability.  Subsequent VA examinations revealed he had suffered the CVA some four years earlier, in June 1998, but that he had right-sided hemiparesis as a consequence in his right upper and lower extremities.  For the first two years, improvement in function was sustained.  However, after that period of time, there was gradual decline of function in his right upper and lower extremities.  Therefore, at the time that he filed his claim in July 2002, he was already experiencing a worsening of his right-sided hemiparesis.  His symptomatology was evident at the time of the December 2004 VA examination.  He had residual weakness of his right upper and lower extremities and walked with a limp.  

The physical examination showed that there was 4+/5 profound weakness in the right upper and lower extremities.  His muscular strength for his right upper extremity has remained at 4/5 throughout the pendency of this appeal.  The muscular strength for his right lower extremity has worsened over the course of this appeal from 4/5 to 2/5 by the time of his August 20, 2007 VA examination.  In addition, throughout this appeal, Babinski sign has been positive on the right, and he has experienced gradual wasting of muscle of his right lower extremity.

In light of this, since he filed his claim in July 2002, his hemiparesis of his right upper extremity has been manifested by moderate neurologic deficit, including muscular strength at 4/5 and motor neuron weakness.  Thus, the Board finds that he was initially rated too low in the November 2007 rating decision and, as such, he is entitled to an earlier effective date of July 8, 2002, for the 40 percent rating for the hemiparesis of his right upper extremity, coinciding with the date he filed his initial claim for service connection for residuals of his CVA.  He has multiple residuals of the stroke, including this hemiparesis.

In addition, since he filed his claim in July 2002, the hemiparesis of his right lower extremity has been manifested by moderately severe neurologic deficit, including muscular strength ranging from 2/5 to 4/5, a noticeable limp, positive Babinski sign, gradual wasting of muscle, and motor neuron weakness.  Thus, the Board also finds that he was initially rated too low in the November 2007 rating decision and, as such, he is entitled to an earlier effective date of July 8, 2002, for the 40 percent rating for the hemiparesis of his right lower extremity as well, also coinciding with the date he filed his initial claim for service connection for the residuals of his CVA.

While the Board is granting these claims for an earlier effective date of July 8, 2002, it is equally clear that he has not manifested the symptoms for even greater ratings.  The hemiparesis of his right upper extremity has not been manifested by severe neurologic deficit in order to warrant a 50 percent rating under Diagnostic Code 8510.  And the hemiparesis of his right lower extremity has not been manifested by severe neurologic deficit with marked muscular atrophy.  

Of note, during the August 2007 VA examination, the examiner stated there was moderate wasting of muscle in the right lower extremity.  Thus, the muscular atrophy was characterized as "moderate", not "severe."  

Accordingly, the claim for the effective date of a rating of 40 percent for the right hemiparesis related to motor neuron weakness of the right upper extremity, residual of CVA, will be granted as from July 8, 2002.  In addition, the claim for the effective date of a rating of 40 percent for the right hemiparesis related to motor neuron weakness with moderate muscle atrophy of the right lower extremity, residual of CVA, also will be granted as from July 8, 2002.


ORDER

An earlier effective date of July 8, 2002, is granted for the 40 percent rating for the right hemiparesis related to motor neuron weakness of the right upper extremity, residual of CVA, subject to the statutes and regulations governing the payment of VA compensation.  

An earlier effective date of  July 8, 2002, also is granted for the 40 percent rating for the right hemiparesis related to motor neuron weakness with moderate muscle atrophy of the right lower extremity, residual of CVA, also subject to the statutes and regulations governing the payment of VA compensation.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


